E. E. Grimstead and Eugene F. Scott, a partnership, engaged in the practice of law, commenced their action against Pat H. Harris, to recover for legal services rendered for the defendant. The trial of the cause resulted in judgment for the plaintiffs. The defendant has appealed the cause to this court and assigns as error that the verdict and judgment are contrary to the law and the evidence.
It would serve no useful purpose to detail the evidence given in the trial of the cause by the respective parties. It is sufficient to say that there is ample competent evidence to support the verdict of the jury in favor of the plaintiffs. Young v. Eaton, 82 Okla. 166, 198 P. 857.
It is recommended that the judgment be affirmed.
By the Court: It is so ordered.